United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period From to . Commission file number 000-52613 FIRST TRINITY FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Oklahoma 34-1991436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer number) 7633 East 63rd Place, Suite 230 Tulsa, Oklahoma 74133-1246 (Address of principal executive offices) (918) 249-2438 (Issuer's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class None Securities registered pursuant to section 12(g) of the Exchange Act: Title of Each Class Common Stock, $.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
